ALLOWANCE
Change in Art Unit Designation for Your Application
The Art Unit designation of your application in the USPTO has changed from 2663 to 2698.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2698.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Cindy Troutt (Reg. No. 71,192) on 5/05/2022.
**** BEGIN AMENDMENT ****
Previous withdrawn claims 9-10 shall be amended to the following:
Claim 9. (Cancelled)
Claim 10. (Cancelled)
**** END AMENDMENT ****
Claim Interpretation
	Examiner maintains the 35 U.S.C. 112(f) interpretation to the claim limitation terms discussed in last Office Action (Non-Final mailed 12/24/21).

Closest/Related Prior Art
	Examiner notes that an updated search did not lead to any new prior art discoveries.
The prior art references (previously cited/discussed in Non-Final mailed 12/24/21), when taken alone or in reasonable combination, does not teach the entirety of Applicant’s claimed invention as now recited in each independent claim (1 and 12).
	Among the prior art of record, the following art references are considered to be the closest to Applicant’s claimed invention as follows:

ICHIKAWA (US 2005/0129394) discloses: 
a CLEANING APPARATUS (Fig. 1 and Para [0029-0030]: cleaning apparatus 20 may be configured to be motor driven 120 per Fig. 2-4 or manual driven 220 per Fig.9) that includes a CLEANING MEMBER (Fig.1: cleaning CPU 22 & cleaning mechanism 28) and cleans a detection surface of a DETECTION ELEMENT included in a DETECTION DEVICE (Fig.1 and Para [0031 & 0034]: image sensor 12 “detection element” inside camera body 2 “detection device”), the cleaning apparatus comprising: 
a FIXING UNIT configured to fix the detection device attached to the cleaning apparatus (Fig. 1 and Para [0029-0030, 0035-0036, 0063-0064, 0071-0072]: cleaning apparatus 20 is removably mounted “fixed” onto camera body 2 via “respective mounts” 9 & 29); 
an ADJUSTMENT MECHANISM configured to adjust a position of the detection device with respect to the cleaning apparatus (The adjustment mechanism may be motor driven 120 per Fig. 2-4 OR manually driven 220 lever 53 per Fig.9 by a user. Para [0037-0039]: driving mechanism 30 has a positioning motor 32 to adjust a position of the camera body’s image sensor 12 relative to cleaning apparatus cleaning mechanism 28 OR Para [0063-0075]: user operates lever 53 to move cleaning member 236 rectilinearly and longitudinally into the cleaning position with respect to camera body’s image sensor 12); 
Regarding limitation feature: “and a MEASUREMENT UNIT configured to measure a position and an inclination of the detection element of the detection device” – Examiner interprets “measure a position and inclination” as using a laser distance meter to measure whether the cleaning mechanism is positioned at the correct alignment distance to the image sensor.
	Ichikawa can be considered to teach/meet this interpretation since both the motor driven 120 per Fig. 2-4 OR manually driven 220 per Fig.9 embodiments teach using a light “distance” sensor (and cleaning CPU 22) to measure/determine whether the cleaning mechanism is moved/positioned at the correct alignment distance “cleaning position” with respect to the image sensor in view of para [0040 & 0074-0075].
	However, Ichikawa’s taught light sensor does not disclose specific details for measuring distance and inclination in consideration that Applicant’s invention uses an active distance sensor (as disclosed per para [0042]: laser distance meter 9).
PENG ZHANG (NPL, Advanced Industrial Control Technology, 2010, Published by Elsevier, Chapter 3 - Sensors and Actuators) discloses: 
a light sensor to be active distance sensor which comprises an image sensor “camera” and laser “laser projector” by active laser triangulation. See Pages 76-78 (3.1.2 Light Section Sensors, Fig. 3.3 & Fig. 3.4) and Pages 91-92 (Table 3.2 Distance Sensors, See Optical & Photoelectric).


Allowable Subject Matter
Claims 1-2, 4-8 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 12 are allowed in view of their recent amendments (filed 4/25/22) AND for reasons made clear throughout prosecution. Specifically, claims 1 and 12 were rewritten to include previous indicated allowable subject matter recited in dependent claim 3 as noted in last Office Action (Non-Final mailed 12/24/21).
That is to say, the closest prior art (ICHIKAWA and PENG), whether taken alone or in reasonable combination, does not teach the following limitations as analogously recited in claims 1 and 12 (with emphasis in bold):
“an adjustment mechanism configured to adjust a position of the detection device with respect to the cleaning apparatus, and including a plurality of stages, each stage having at least two axes and an opening portion for enabling the detection element to face the cleaning member”.

	Regarding independent claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 1 that includes (with emphasis in bold): 
“A cleaning apparatus that includes a cleaning member and cleans a detection surface of a detection element included in a detection device, the cleaning apparatus comprising: 
an adjustment mechanism configured to adjust a position of the detection device with respect to the cleaning apparatus, and including a plurality of stages, each stage having at least two axes and an opening portion for enabling the detection element to face the cleaning member”.
Claims 2 and 4-8 are allowed for depending from allowable claim 1.

Regarding independent claim 12, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 12 that includes (with emphasis in bold): 
“A non-transitory computer-readable storage medium that stores a program executable by a computer for serving as units of a cleaning apparatus that includes a cleaning member and cleans a detection surface of a detection element included in a detection device, the cleaning apparatus comprising: 
an adjustment mechanism configured to adjust a position of the detection device with respect to the cleaning apparatus, and including a plurality of stages, each stage having at least two axes and an opening portion for enabling the detection element to face the cleaning member”.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Contacts
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY TREHAN whose telephone number is (571) 270-5252.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKSHAY TREHAN/
Examiner, Art Unit 2698
/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698